DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is a single use claim that does not recite any method steps, therefore the claim is not directed towards a process, machine, manufacture, or composition of matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 7 recites a single use claim but fails to recite any method steps involving the administering of high-flow oxygen therapy to a patient, therefore is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0128676A1) in view of Kertser et al. (US 2018/0207386A1), Macloughlin (US 20170021125A1), and further in view of Mitchell (US 7,669,595 B1).
Regarding claim 1, Law discloses a patient respiratory mask comprising (Abstract): a face mask that in use defines an enclosed space between an inner surface 5of the face mask and the face of a patient (see enclosed space formed by mask periphery rim 2, Figure 2); an oxygen reservoir bag (oxygen storage bag 17, Figure 2) in fluid communication with the enclosed space via a one-way intake valve (a one-way valve within the oxygen entry port 16 in fluid communication with oxygen storage bag 17, Paragraph 0028 and Figure 2), the one-way intake valve allowing flow from the reservoir bag into the enclosed space but preventing the entry of expired air into the reservoir bag (one way valve within oxygen port restricts the direction of oxygen flow such that oxygen is only allowed to flow into the oxygen mask 4, Paragraph 0028; therefore preventing entry of expired air into oxygen storage bag); an out-flow port positioned on the face mask allowing for the exhaust of 10expired air (exhalation valves 7 and 9 which permit breath exhalation by the patient, Paragraph 0027 and Figure 2); a source of oxygen in fluid communication with the reservoir bag via an oxygen delivery tube (oxygen supply tube 12 is connected to a pressurized oxygen source by means of a fitting 15, Paragraph 0031); a nasal cannula (tube 10 may have a nasal cannula, Paragraph 0032) the nasal cannula being connected to the 15source of oxygen by a nasal cannula delivery tube (tube 10 may have a nasal cannula, tube 10 connected to source of oxygen by means of fitting 15, Paragraph 0032; therefore the nasal cannula is connected to a source of oxygen by tube 10).
However, although Law discloses a nasal cannula can be positioned along tube 10 (Paragraph 0032), Law does not explicitly state the nasal cannula being sized for high-flow oxygen delivery, the nasal cannula being positioned within the enclosed space defined by the mask, the nasal cannula delivery tube being in fluid communication with the oxygen delivery tube, and is silent an in-line flow restrictor positioned in the nasal cannula delivery tube that limits oxygen flow into the nasal cannula, while at the same time allowing a higher flow of oxygen into the reservoir bag.  
However, Kertser teaches a similar oxygen-supplying patient mask comprising both an oxygen reservoir bag (“the capnoxygen mask may be a non-rebreather mask having an attached reservoir bag”, Paragraph 0051) and a nasal cannula (nasal prongs 110, Figure 1A) sized for high-flow oxygen delivery (nasal prongs configured to deliver oxygen at high flow rates and concentrations, Paragraph 0011).  Furthermore, Kertser teaches the nasal cannula (nasal prongs 110, Figure 1A) being positioned within the enclosed space defined by the mask (nasal prongs 110 may be integral to the capnoxygen mask, e.g. molded with the mask, Paragraph 0059, and Figure 1). 
Therefore, it would have been obvious at the time of invention to modify the nasal cannula of Law’s respiratory mask device to be sized to withstand high flow conditions, as taught by Kertser, as this would allow the mask to be suitable for patients with severe breathing problems requiring high flow oxygen conditions. Furthermore, it would have been obvious at the time of invention to have the nasal cannula positioned within the enclosed space of the mask, as also taught by Kertser, as this would provide the user with a single integrated unit which may increase user comfort. 
In regards to the nasal cannula delivery tube being in fluid communication with the oxygen delivery tube, although Law discloses the nasal cannula delivery tube (tube 10, Figure 1) being conjoined/attached with the oxygen delivery tube (tube 12, Figure 1), it is unclear if the two tubes are in fluid communication. However, Mitchell teaches an oxygen-supplying respiratory mask that is couplable to an additional gas supply conduit (Abstract) that specifically teaches an oxygen delivery tube (oxygen supply conduit 12, Figure 1) being in fluid communication with a nasal delivery tube (side conduit 24 is in fluid communication with the oxygen supply conduit 12, Figure 1 and Column 1 lines 31-33). 
Therefore, it would have been obvious at the time of invention to have the nasal cannula and oxygen delivery tubes in fluid communication with one another, as taught by Mitchell, as this would provide an alternative means of supplying oxygen to the inside of the mask, as opposed to having the two tubes side-by-side. 
	In regards to the in-line flow restrictor, Macloughlin teaches a high flow nasal therapy system (Abstract) that comprises an in-line flow restrictor positioned in the nasal cannula delivery tube that limits oxygen flow into the nasal cannula (the gas flow rate in branch 11 can be reduced by means of a flow restrictor, such as narrower section of the tubing, Paragraph 0075). 
Therefore, it would have been obvious at the time of invention to modify Law’s device to include an in-line flow restrictor positioned on the tubing in communication with the nasal cannula (see Annotated Figure 2 below showing placement of flow restrictor, resulting in a modified mask configuration), as taught by Macloughlin, as this would provide a means of directly controlling the flow rate to the nasal cannula. 

    PNG
    media_image1.png
    1002
    769
    media_image1.png
    Greyscale

Once modified (see Annotated Figure provided above), Law’s device would then allow for a higher flow of oxygen into the reservoir bag, due to the oxygen supply tubing (tube 12) remaining unrestricted (flow restrictor element only placed on tube 10 containing nasal cannula). 
Regarding claim 5, Law in view of Kertser, Macloughlin, and Mitchell teach the patient respiratory mask of claim 1, with Kertser further teaching wherein the nasal cannula is formed integrally with the face mask (nasal prongs 110 may be integral to the capnoxygen mask, e.g. molded with the mask, Paragraph 0059). 
Regarding claim 7, Law in view of Kertser, Macloughlin, and Mitchell teach a method of administering high-flow oxygen therapy to a patient utilizing the respiratory mask of claim 1 (modified mask system of Law would inherently be used to administer high-flow oxygen therapy to a patient). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0128676A1) in view of Kertser et al. (US 2018/0207386A1), Macloughlin (US 20170021125A1), Mitchell (US 7,669,595 B1) and in further view of Burk et al. (20080210242A1).
Regarding claim 2, Law in view of Kertser, Macloughlin, and Mitchell teach the patient respiratory mask of claim 1, with Law further teaching an out-flow port (exhalation valves 7 and 9, Figure 1) to provide the effective near 100% FiO2 of a non-rebreather mask by preventing inspiration of room air (exhalation valves 7 and 9 permit breath exhalation by the patient, while preventing substantial loss of pressurized oxygen flowing to the non-rebreather mask 4, Paragraph 0027), but does not explicitly state the outflow port (exhalation valves 7 and 9, Figure 1) having a one-way valve. 
However, Burk teaches a non-rebreathing respiratory mask assembly (Paragraph 0034) comprising a gas reservoir bag (reservoir bag 29, Figure 4) further comprising an out-flow port with a one-way valve (one-way valves 12’ on mask 10’, Paragraph 0037) to provide the effective near 100% FiO2 of a non-rebreather mask by preventing inspiration of room air (valves 12’ prevent entrainment of atmospheric air during patient inspiration, Paragraph 0035; therefore providing the patient with near 100% FiO2 as the one-way valve prevents any atmospheric air from entering mask).
Therefore, it would have been obvious at the time of invention to include a one-way valve at the out-flow port of the modified mask, as taught by Burk, to prevent entrapment of atmospheric air during patient inspiration (Paragraph 0035).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0128676A1) in view of Kertser et al. (US 2018/0207386A1), Macloughlin (US 20170021125A1), Mitchell (US 7,669,595 B1) and in further view of Pedro et al. (US 2017/0007795A1).
Regarding claim 3, Law in view of Kertser, Macloughlin, and Mitchell teach the patient respiratory mask of claim 1, but is silent on is an in-line pop- off valve in the oxygen delivery tube positioned between the source of oxygen and the connection of the nasal cannula delivery tube with the oxygen delivery tube to prevent overpressure of the system. 
However, Pedro teaches a similar oxygen-supplying respiratory ventilation mask (Abstract) that comprises an in-line pop- off valve in the oxygen delivery tube (a pop-off valve may be provided at the supplemental oxygen port located along the supplemental oxygen tubing, Paragraph 0114), positioned between the source of oxygen and the connection of the nasal cannula delivery tube with the oxygen delivery tube (oxygen port positioned between oxygen source and connection to nasal mask via circuit port 1012, Paragraph 0114 and Figure 26), to 5prevent overpressure of the system (pop-off valve to provide pressure relief, Paragraph 0114).
Therefore, it would have been obvious at the time of invention to further modify the modified mask to include an in-line pop-off valve in the oxygen delivery tube, as taught by Pedro, as this would provide a means of providing pressure relief to the system when needed. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0128676A1) in view of Kertser et al. (US 2018/0207386A1), Macloughlin (US 20170021125A1), Mitchell (US 7,669,595 B1) and in further view of Lehman (US 20130172768A1).
Law in view of Kertser, Macloughlin, and Mitchell teach the patient respiratory mask of claim 1, but is silent on a sampling port in the face mask that allows for capnography of expired air. 
However, Lehman teaches a similar oxygen-supplying respiratory mask (abstract) that comprises a sampling port in the face mask (carbon dioxide sampling port 31 disposed on mask body 19, Figure 1 and Paragraph 0035) that allows for capnography of expired air (a carbon dioxide monitor, such as a capnograph, can be attached to carbon dioxide sampling port, Paragraph 0049).
Therefore, it would have been obvious at the time of invention to further modify the modified mask to include a carbon dioxide sampling port capable of performing capnography of expired air, as taught by Lehman, as this would provide the user with a means of monitoring carbon dioxide levels in the expired air. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2014/0128676A1) in view of Kertser et al. (US 2018/0207386A1), Macloughlin (US 20170021125A1), Mitchell (US 7,669,595 B1) and further in view of Easley et al. (US 2008/0216834A1) and Rookard et al. (US 2012/0216806A1).
Regarding claim 6, Law in view of Kertser, Macloughlin, and Mitchell teach the patient respiratory mask of claim 1, but is silent wherein the flow restrictor allows the flow of oxygen into the nasal cannula at a rate of about 8 to 15 l/min while 15at the same time allowing oxygen flow into the reservoir bag at a flow rate of about 15-25 I/min.  
However, Easley teaches a high flow oxygen-delivering nasal cannula device comprising a flow restrictor element (high flow valve B, Paragraph 0077 and Figure 1) that allows of the flow of oxygen into the nasal cannula at a rate of about 8 to 15 l/min (high flow valve B permits flow between 8-10 liters per minute, Paragraph 0077). 
Therefore, it would have been obvious at the time of invention to further modify the modified mask device to have the flow restrictor element reduce the flow of oxygen to the nasal cannula to a rate of 8-10 l/min, as taught by Easley, as minimizing the flow into the nasal cannula, or having a means of doing so, may reduce noise and discomfort to the patient (Paragraph 0011 of Easley). 
In regards to allowing oxygen flow into the reservoir bag at a flow rate of about 15-25 l/min, Rookard teaches a high flow non-rebreather mask configuration (Figure 5 and Paragraph 0064) that has an oxygen source capable of flow rates of about 15-25 l/min (oxygen source supplies flow rates of 15 lpm and up to 25 lpm, Paragraph 0010). 
Therefore, it would have been obvious at the time of invention to allow the oxygen to be delivered into the reservoir bag at a higher rate of 15-25 lpm, as taught by Rookard, as this flow rate is a commonly used flow rate of oxygen supply sources in medical settings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785